COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-22-00123-CR

                                                  §                 Appeal from the

 EX PARTE: REGINAL C. GILBERT                     §           142nd Judicial District Court

                                                  §            of Midland County, Texas

                                                  §                 (TC# CR-57,536)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot. We therefore dismiss the appeal as moot. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 23RD DAY OF AUGUST, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.